Citation Nr: 1647674	
Decision Date: 12/22/16    Archive Date: 01/06/17

DOCKET NO.  10-11 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Whether new and material evidence was received to reopen a claim for service connection for latent schizophrenia, and if so, whether service connection for that disability is warranted.

2.  Whether new and material evidence was received to reopen a claim for service connection for residuals associated with a traumatic brain injury, and if so, whether service connection for that disability is warranted.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

D.S. Lee, Counsel


INTRODUCTION

The Veteran served on active duty from June 1974 through March 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in December 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

The Veteran's testimony was received during an August 2016 video conference hearing.  A transcript of that testimony is associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran testified during his video conference hearing that he has been receiving disability benefits from the Social Security Administration (SSA).  Indeed, the Veteran's testimony is corroborated in the record by documents which show that previous inquires made by VA with SSA showed that the Veteran has been receiving SSA disability benefits since the 1980's.  Despite the same, the Veteran's SSA records are not associated with the claims file, and, there is no indication in the record that VA has made previous efforts to locate and obtain them.

The Veteran's SSA records may contain additional treatment records, medical opinions, and other evidence that are relevant to the issues on appeal.  Accordingly, VA should undertake efforts at this time to obtain the Veteran's SSA records.  38 C.F.R. § 3.159(c)(2); Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010) (clarifying that VA's duty to obtain SSA records applies only to records relevant to a Veteran's present claim).

Also, in order to ensure that the most complete and up-to-date evidence has been associated with the claims file, the Veteran should be asked to identify any private or VA treatment providers who have rendered treatment for his schizophrenia, blackouts, headaches, and other traumatic brain injury residuals since November 2015.  VA must then also make efforts to obtain the records for treatment identified by the Veteran.  38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be asked whether he has additional evidence pertaining to his claims, and if so, he should be provided assistance in obtaining it.  Any relevant VA treatment records dated from 1975 to 1991 and from November 2015 to the present should be associated with the record, to include any archived records.  It appears that the Veteran has received all his VA treatment at Ohio VAMCs.  If such records are not available, the record should be so documented.  The Veteran and his representative are to be notified of any unsuccessful efforts in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

2.  Obtain the Veteran's Social Security records.  If such efforts yield negative results, a notation to that effect should be noted in the file.  The Veteran and his representative are to be notified of any unsuccessful efforts in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

3.  After completion of the above development, the issues on appeal should be readjudicated.  If the determination remains adverse to the Veteran, he and his representative should be furnished with a supplemental SOC and be given an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).







_________________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




